NOTE: This disposition is nonprecedential.


     United States Court of Appeals for the Federal Circuit

                                       2006-3394



                                RUBEN TAVAREZ, JR.,

                                                            Petitioner,

                                            v.


                      OFFICE OF PERSONNEL MANAGEMENT,

                                                            Respondent.



      Ruben Tavarez, Jr., of Visalia, California, pro se.

       Brian T. Edmunds, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With him on
the brief were Peter D. Keisler, Assistant Attorney General, David M. Cohen, Director,
and Todd M. Hughes, Assistant Director.

Appealed from: United States Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                       2006-3394

                                RUBEN TAVAREZ, JR.,

                                                          Petitioner,

                                            v.

                      OFFICE OF PERSONNEL MANAGEMENT,

                                                          Respondent.

                           __________________________

                             DECIDED: January 16, 2007
                           __________________________


Before BRYSON, GAJARSA, and LINN, Circuit Judges.

PER CURIAM.

      Ruben Tavarez, Jr., (“Tavarez”) appeals from a decision of the Merit Systems

Protection Board (“Board”), Tavarez v. OPM, No. SF-831E-06-0271-I-1 (M.S.P.B. May

4, 2006) (“Initial Decision”), which became the final decision of the Board after the

Board denied Tavarez’s petition for review, Tavarez v. OPM, No. SF-831E-06-0271-I-1

(M.S.P.B. Aug. 2, 2006). In the initial decision, the administrative judge (“AJ”) affirmed

a denial of Taverez’s application for disability benefits by the Office of Personnel

Management (“agency”). Because the Board’s decision is in accordance with law and

does not otherwise contain reversible error, we affirm.

      We are without authority to review the substantive merits of disability

determinations or the factual underpinnings of such determinations; rather, our review is
limited to determining “whether there has been a substantial departure from important

procedural rights, a misconstruction of the governing legislation, or some like error

‘going to the heart of the administrative process.’” Lindahl v. OPM, 470 U.S. 768, 791

(1985) (quoting Scroggins v. United States, 397 F.2d 295, 297 (Ct. Cl. 1968)).

Tavarez’s argument that the AJ failed to consider medical evidence submitted by his

doctor is not supported by the record or by the AJ’s decision, which clearly addressed

such evidence but found it unpersuasive. Initial Decision, slip op. at 3-6. Tavarez’s

arguments that he is disabled and that his supervisor’s testimony lacked credibility are

factual determinations not within our statutory authority to review. 5 U.S.C. § 8347(c).

Furthermore, because this appeal concerns Tavarez’s entitlement to disability benefits,

and not his removal, Tavarez’s request for reinstatement is not properly before this

court. See Thomas v. Gen. Servs. Admin., 794 F.2d 661, 666 (Fed. Cir. 1986) (an

issue “not properly raised before the presiding official or the full Board” cannot be

presented here). Accordingly, we affirm.

                                           COSTS

      No costs.




2006-3394                              2